Opinion filed July 30, 2021




                                       In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00117-CR
                                 ___________

       LUIS EDUARDO PEREZ A/K/A EDUARDO PEREZ
      ALVARENGA A/K/A EDUARDO MARTINEZ, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21490B


                       MEMORAND UM OPI NI ON
       Appellant has filed in this court a motion to dismiss his appeal. In the motion,
Appellant states that he no longer desires to pursue this appeal, and he requests that
his appeal be dismissed. The motion is signed by both Appellant and Appellant’s
counsel in compliance with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


July 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2